Title: From John Adams to Alexander Gillon, 10 March 1781
From: Adams, John
To: Gillon, Alexander



Sir
Leyden March 10. 1781

I have received the Letter which you did me the Honour to write me on the Eighth of this Month, requesting of me to furnish you with fifty obligations of the United States, to enable you to discharge the Debts of the Ship of which you have the command, in the Service of the State of South Carolina.
I have considered your Letter, Sir, and all the Arguments contained in it, with all that Attention and Respect which is due to your Character and the State in whose Service you are: but the more I have reflected upon them, the more clearly I have been convinced, of the Impropiety of my consenting to what you request. It would be an illegal and unconstitutional Step—without the Colour of Authority. It would be a precedent that would be not only pernicious but ruinous to the United States. In Short it would be no better than an Embezzlement of the public Money. It is quite Sufficient to Say this, to justify my final refusal.

I might add to this Considerations of various other Kinds, but they are unnecessary, and it would be improper for me to mention in this Letter Things which ought to be kept Secret. I am myself in a Situation much more deplorable than, yours, because the danger to the public Credit of the thirteen United States is certainly of more Consequence and more melancholly, than the danger or the Loss of a single ship, whether She belongs to the United States or any one of them. If this whole matter were to be laid before Congress, the Delegates from South Carolina themselves, would be the first to justify me. I feel for you and your disappointments. I know your Exertions. But this can be no Excuse to me, to do a wrong Thing, knowing it to be so.

I have the Honour to be with much Esteem & respect,

